        Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 1 of 48



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

LEAGUE OF WOMEN VOTERS OF                     )
WISCONSIN, PATRICIA ANN                       )
VILLARREAL, SASHA ALBRECHT,                   )
                                              )
                Plaintiffs,                   )
                                              )        19-cv-1029-jdp
        v.                                    )
                                              )
DEAN KNUDSON, JULIE M. GLANCEY, )
ROBERT F. SPINDELL, JR., MARK L.              )
THOMSEN, ANN S. JACOBS, MARGE )
BOSTELMANN, in their official capacity )
as members of the Wisconsin Elections         )
Commission, MEAGAN WOLFE, in her              )
official capacity as the Administrator of the )
Wisconsin Elections Commission,               )
                                              )
                Defendants.                   )
                                              )


          PLAINTIFFS’ MEMORANDUM IN SUPPORT OF THEIR MOTION
         FOR A PRELIMINARY INJUNCTON AND EXPEDITED DISCOVERY


                                        INTRODUCTION

       Wisconsin participates in the multi-state voter registration list maintenance consortium

known as the Electronic Registration Information Center (“ERIC”). Of 28 states plus D.C., it is

the only state that—within 30 days of a notice’s mailing—will remove a registered Wisconsin

voter from the rolls if there is “reliable information” that they have moved merely to a different

municipality within the state. Wis. Stat. § 6.50(3). All of the other states in ERIC are either subject

to the National Voter Registration Act’s requirement to provide notice and wait for two general

elections with a federal office to pass before removing from the rolls a registered voter who appears




                                                  1
         Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 2 of 48



to have moved, will simply automatically update a voter registration record if the voter has moved

anywhere within the state, or both.

         The singularly unique nature of Wisconsin election law make it extremely important that,

as the Due Process Clause in the Fourteenth Amendment to the U.S. Constitution requires, the

Commission’s voter roll maintenance rules and procedures afford registered Wisconsin voters

adequate and clear notice of officials’ intention to remove them from the rolls, the steps voters

need to take to remain registered to vote, the consequences of failing to take action, and the

deadline for any such action. It is also extremely important that, as required by law, these voting

rules and procedures not be communicated to voters and then suddenly changed close to elections,

causing voters to rely on the first set of rules to their detriment.

         Unfortunately, the letter sent to these 234,039 registered Wisconsin voters identified by

ERIC as potential movers did not give them notice that they were facing removal from the rolls;

nor did it notify them of the timeline within which to take action to remain registered to vote in

Wisconsin. These voters were deprived of their right to procedural due process, which, at a bare

minimum, requires adequate notice and an adequate opportunity to be heard prior to the

deprivation of a right or statutory entitlement like continuously maintaining status as a registered

voter.   In a related state court hearing last Friday, Defendants’ Counsel at the Wisconsin

Department of Justice conceded this due process violation: “[The 2019 ERIC letter] does not

provide any notice of deactivation, in thirty days or otherwise . . . [an injunction or mandamus

order] would change the status quo, deactivate registered electors without any notice.”

         The 2019 ERIC letter only gave registered voters mere suggestions to update or confirm

their registration address. The letter represented that voters who have not moved from the

residential address listed on the letter may confirm their address by voting in “the next election,”



                                                   2
        Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 3 of 48



in which case their registration would not be cancelled. However, the letter did not specify whether

this was the next election that occurred or the next election in which the voter cast a ballot. Absent

a specific date, a reasonable voter would have understood “the next election” to mean the next

election in which they voted. These voters have been deprived of their right to due process because

many will rely, to their detriment, on the Commission’s representation that they can confirm their

registration address by voting in “the next election.”

       Plaintiffs League of Women Voters of Wisconsin (“League” or “LWVWI”), Patricia Ann

Villarreal, and Sasha Albrecht (collectively, “Plaintiffs”) respectfully request that these due

process violations be remedied by this Court’s entry of a preliminary injunction to halt the

deactivation of registered Wisconsin voters on the 2019 ERIC list. This preliminary injunction

will preserve the status quo until the resolution of this case and the entry of a permanent injunction

requiring Defendants—in order to proceed with any removals based on the 2019 ERIC list—to

mail out new notice letters. To comply with due process requirements, these new notice letters

must adequately and clearly inform registered Wisconsin voters on the 2019 ERIC list of the

Commission’s intent to remove them from the voter rolls, the reason for this voter list maintenance

action, the steps they need to take to avoid that outcome, including clearly explaining the

confirmation and voter registration update processes, the consequences of failing to take action,

and the timeline for deactivation if they fail to take action. The deadline for any response and

corresponding timeline for deactivation will be set by state law. The state court case, Zignego v.

Wisconsin Elections Commission, Case No. 2019CV000449 (Ozaukee County Circuit Court,

Branch 1), will resolve whether Wis. Stat. § 6.50(3) requires these voters to be removed within 30

days of the mailing of a notification from the Wisconsin Elections Commission, requesting that

they update or confirm their registration address. The due process claims in Counts 1 and 2 of this



                                                  3
        Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 4 of 48



Complaint are asserted, regardless of whether the mandamus order in Zignego is affirmed or

reversed on appeal, i.e. regardless of the timeline set by state statutes or state court decisions for

removal of ERIC-identified voters from the rolls. The resolution of this case does not turn on how

Wis. Stat. § 6.50(3) is interpreted; it is solely concerned with Defendants’ due process violations

under the U.S. Constitution.

                                     STATEMENT OF FACTS

        1.      The Wisconsin Constitution provides that, “Every United States citizen age 18 or

older who is a resident of an election district in this state is a qualified elector of that district.”

WIS. CONST. art. III, § 1; see also Wis. Stat. § 6.02(1) (“Every U.S. citizen age 18 or older who

has resided in an election district or ward for 28 consecutive days before any election where the

citizen offers to vote is an eligible elector.”).

        2.      Wisconsin law requires an eligible elector to register in order to cast a ballot. Wis.

Stat. § 6.27.

        3.      Eligible electors may register to vote in person or by mail until 5:00 p.m. on the

third Wednesday before Election Day, or online until 11:59 p.m. on the third Wednesday before

Election Day. Wis. Stat. § 6.28(1).

        4.      Eligible electors who miss this deadline may register at the municipal clerk’s office

until the close of business on the Friday before Election Day, Wis. Stat. § 6.29(a)(2), or at the polls

on Election Day. See generally Wis. Stat. § 6.55.

        5.      Documentary proof of residence is required to register to vote at municipal clerk’s

offices during the early voting period and on Election Day at the polls. Wis. Stat. § 6.34.




                                                    4
        Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 5 of 48



       6.      Any registered voter may vote by absentee ballot. Wis. Stat. § 6.20. However,

requests to vote absentee must be made by mail by 5:00 p.m. on the fifth day before an election,

or in person by the Sunday preceding an election. Wis. Stat. § 6.86(1)(b).

       7.      Municipal clerks must mail out absentee ballots by no later than the 47th day before

each partisan primary and general election and no later than the 21st day before each other primary

and election. Wis. Stat. § 7.15(1)(cm).

       8.      Wisconsin is one of only six states that is exempt from the entirety of the National

Voter Registration Act (the “Motor Voter Law”), 52 U.S.C. §§ 20501 et seq. See 52 U.S.C. §

20503(b)(2).

       9.      Of the 28 states and D.C. participating in ERIC, only Wisconsin and Minnesota

need not comply with the federal requirement to provide notice and wait for two general elections

with a federal office to pass before removing from the rolls a registered voter who appears to have

moved according to the U.S. Postal Service’s National Change of Address (“NCOA”) information.

52 U.S.C. §§ 20507(b)(2), 20507(d)(1)(B). This is because both states have Election Day

registration. Wis. Stat. § 6.55; Minn. Stat. § 201.061 sub. 3.

       10.     But Wisconsin’s voter list maintenance laws differ from Minnesota’s laws as well.

In Wisconsin, a registered voter must be removed from the poll books within 30 days of the date

on which the Commission mails the letter if there is “reliable information” that they have moved

outside their municipality, Wis. Stat. § 6.50(3), whereas Minnesota only requires a registered

voter’s removal from the rolls if there is evidence the voter has moved to another state. Minn.

Stat. § 201.12(3). Minnesota automatically updates its voter rolls for a change of address within

the state, Minn. Stat. § 201.12(2.), while Wisconsin’s statute requires that a voter’s registration

record be automatically updated for a change of address within the same municipality. Wis. Stat.



                                                 5
        Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 6 of 48



§ 6.50(3). Wisconsin is, therefore, the only ERIC member state that—within 30 days of a notice’s

mailing—will remove a registered voter who has merely moved to a different municipality within

the state.

        11.    In 2015, the Wisconsin Legislature enacted a law requiring the Wisconsin Elections

Commission (“WEC” or “the Commission”) to join ERIC, a non-profit organization run by and

for twenty-eight states and the District of Columbia, which works to improve the accuracy of state

voter rolls and to identify individuals who are eligible to vote but are not registered. Wis. Stat. §

6.36(1)(ae)1; Declaration of Douglas M. Poland (“Poland Decl.”), Ex. A, Wisconsin Elections

Commission Memorandum, Assessment of Wisconsin’s Electronic Registration Information

Center (ERIC) Participation, at 1–2 (Mar. 11, 2019).

        12.    ERIC ingests voter registration files and government transaction data that the

member states provide, namely from Departments of Motor Vehicles (“DMVs”), and uses its

matching methodology to identify registered voters on the rolls who appear to have moved within

or to a different state, or who appear to have died while out of state, as well as individuals who

appear to be eligible but unregistered to vote. Poland Decl., Ex. A, Mar. 11, 2019 Commission

Memorandum, at 1–2.

        13.    ERIC then aggregates this information about apparent movers and compiles it into

an electronic record that it provides to the Commission (the “list” or “ERIC list”). Poland Decl.,

Ex. A, Mar. 11, 2019 Commission Memorandum, at 2.

        14.    ERIC provided its first list to Wisconsin in late 2017 and its second earlier this year.

Poland Decl., Ex. A, Mar. 11, 2019 Commission Memorandum, at 2–3.

        15.    The Commission uses the ERIC list, in part, to identify those registered Wisconsin

voters who appear to have changed their residential address from the address at which they are



                                                  6
        Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 7 of 48



registered to vote, and to mail a letter to those voters suggesting they either confirm that their

address is current, or if they have moved within the State of Wisconsin, to register to vote at their

new address. Poland Decl., Ex. A, Mar. 11, 2019 Commission Memorandum, at 1–3.

       16.     In 2017, the ERIC list indicated that 282,448 registered voters had moved within

the state. Poland Decl., Ex. A, Mar. 11, 2019 Commission Memorandum, at 3. Of these voters,

6,153 had not moved and confirmed their addresses. Id. Another 12,133 had their registrations

reactivated by the Commission. Id. at 4. A further 5,984 voters used the Supplemental Movers

Poll List to confirm their registration addresses at the polls throughout elections from April to

November of 2018. Id. After raising concerns about the reliability of the 2017–2018 ERIC list,

clerks or commissions in three municipalities, including the City of Milwaukee, reactivated a total

of 38,430 voters, 6.87 percent of whom or 2,357 voted at the addresses listed on their registrations.

Id. at 5. All told, this reflected an error rate of at least 7.78 percent of the 341,855 voters on the

2017–2018 ERIC list. This figure is based on Plaintiffs’ counsel’s calculation.

       17.     In March 2019, the Wisconsin Elections Commission issued a set of

recommendations for notifying voters on the 2019 ERIC list believed to have moved within the

state, including the recommendation that voters on the list be granted at least one year to update

their registration (if they have moved) or confirm their registration address (if their inclusion on

the list was in error). Poland Decl., Ex. A, Mar. 11, 2019 Commission Memorandum, at 8.

       18.     In June 2019, the Commission adopted a new policy of waiting 12 to 24 months to

deactivate registered Wisconsin voters on the 2019 ERIC list. Poland Decl., Ex. B, Wisconsin

Elections Commission Memorandum, Wisconsin’s Electronic Registration Information Center

(ERIC) Movers Analysis (Jun. 11, 2019), at 3–5.




                                                  7
         Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 8 of 48



         19.   This year, ERIC identified 234,039 voters believed to have moved out of their

municipality and sent this list to the Commission. Poland Decl., Ex. C, Wisconsin Elections

Commission, Excerpt from December 2, 2019 Agenda Documents, Wisconsin’s Electronic

Registration Information Center (ERIC) Movers Update, at 1 (Dec. 2, 2019).

         20.     Between October 9 and 11 2019, the Commission mailed out letters to all 234,039

registered Wisconsin voters on the 2019 ERIC list (the “2019 ERIC letter”). Poland Decl., Ex. C,

Wisconsin Elections Commission, Excerpt from December 2, 2019 Agenda Documents,

Wisconsin’s Electronic Registration Information Center (ERIC) Movers Update, at 1 (Dec. 2,

2019).

         21.   The letter informed voters that they could update their address online at

myvote.wi.gov or at the polls, or by submitting a paper registration form to their municipal clerk.

See Poland Decl., Ex. D, Excerpt from September 24, 2019 WEC Agenda Documents, 2019 ERIC

Letter, at 53. The letter also informed voters that, if they had not moved, they could confirm their

addresses by confirming their address online through myvote.wi.gov, by voting in the next

election, or by mailing back the detachable postcard located at the bottom of the notification. Id.

The ERIC letter did not explain the consequences of failing to respond to or otherwise take one of

the enumerated actions: removal from the voter rolls. Id. It also did not provide voters with a

deadline for responding or taking one of the enumerated actions. Id.

         22.   Voters who chose to confirm the address associated with their voter registration

records by returning the detachable postcard were required to sign a statement: “I, [voter’s name],

certify I still live at [voter’s address] and want to keep my voter registration active in Wisconsin.”

See Poland Decl., Ex. D, September 24, 2019 WEC Agenda Documents, 2019 ERIC Letter, at 53.




                                                  8
        Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 9 of 48



       23.     The 2017 ERIC letter articulated that a voter would be deactivated within 30 days

of the mailing and the voter would need to re-register if they took no action: “If you do not register

at your new address at this time and do not return the continuation card within 30 days, you will

need to re-register before you are able to vote.” Poland Decl., Ex. E, Attachment to October 29,

2017 Wisconsin Elections Commission Memo: ERIC List Maintenance Mailing to Voters Who

Have Moved, ERIC Postcard Sample In-State Movers (Oct. 29, 2017).

       24.     In the 2017–2018 ERIC voter list maintenance period, the Commission found that

the overwhelming majority—82.6 percent—of the “movers” on the ERIC list were in-state

movers. Poland Decl., Ex. A, Mar. 11, 2019 WEC Memorandum, at 3. The memorandum did not

further disaggregate those statistics by inter- or intra-municipality movers. Id. The Commission

uses the ERIC list, in part, to identify those registered Wisconsin voters who appear to have

changed their residential address from the address at which they are registered to vote, and to mail

a letter to those voters suggesting they either confirm that their address is current, or if they have

moved within the State of Wisconsin, to register to vote at their new address.

       25.     On November 13, 2019, three Wisconsin voters filed a state claim in the Circuit

Court of Ozaukee County, alleging that state law required the removal of voters on the 2019 ERIC

list who did not respond to the ERIC letter within 30 days of the mailing of the letter. See Poland

Decl., Ex. F, Complaint, Zignego v. Wisconsin Elections Commission, Case No. 2019CV000449

(Ozaukee County Circuit Court, Branch 1).

       26.     On December 13, 2019, ruling from the bench, the state court in Zignego v.

Wisconsin Elections Commission granted the plaintiffs’ writ of mandamus, ordered the immediate

cancellation of the 234,039 ERIC list voters’ registrations, and denied a stay of its order. Poland

Decl., Ex. G, Transcript of December 13, 2019 Hearing on Motion for Temporary Injunction or,



                                                  9
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 10 of 48



in the Alternative, a Writ of Mandamus, Zignego v. Wisconsin Elections Commission, Case No.

2019CV000449 (Ozaukee County Circuit Court, Branch 1) (“Hr’g Tr.”), 67:11–79:19. The Court

issued the writ of mandamus on December 17, 2019, compelling the Commission to deactivate all

of the ERIC list voters within 30 days of the Commission’s mailing of the 2019 ERIC letters, in

keeping with the Court’s interpretation of Wis. Stat. § 6.50(3). See Poland Decl., Ex. H, Writ of

Mandamus, Zignego v. Wisconsin Elections Commission, Case No. 2019CV000449 (Ozaukee

County Circuit Court, Branch 1), on appeal, Case No. 2019XX2120 (Wisconsin Court of Appeals,

District IV) (“Therefore, Defendant Wisconsin Election Commission is hereby ordered to comply

with the provisions of § 6.50(3) and deactivate the registrations of those electors who have failed

to apply for continuation of their registration within 30 days of the date the notice was mailed

under that provision.”).

       27.       234,039 registered Wisconsin voters comprise seven percent of the state’s

3,304,914 registered voters. Poland Decl., Ex. I, Wisconsin Elections Commission, VOTER

REGISTRATION STATISTICS (Dec. 2019), https://elections.wi.gov/node/6638.

       28.       As a result of this order, the Commission’s policy of waiting 12 to 24 months before

deactivating a voter has effectively been invalidated. See Poland Decl., Ex. B, Jun. 11, 2019 WEC

Memorandum, at 3-5.

       29.       At the December 13 hearing, counsel for the defendants in that action (who are also

counsel for the same Defendants here (hereinafter, “Defendants’ counsel”)) stated: “[The ERIC

letter] does not provide any notice of deactivation, in thirty days or otherwise . . . this would change

the status quo, deactivate registered electors without any notice.” Poland Decl., Ex. G, Hr’g Tr.,

at 58:23–59:2.

       30.       Defendants’ Counsel further explained that:



                                                  10
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 11 of 48



             [The Commissioners] weren’t planning to deactivate these – these voters . . . Under the
             ERIC mover agreement, they have to reach out to voters and let them know that there
             was – there’s been some indication that they might have moved . . . [T]hat’s all that
             this notice was doing. It was not saying in thirty days you’re gonna be deactivated, it
             wasn’t saying at some point you’re gonna be deactivated, it was saying here are the
             steps you can take to . . . update the voter rolls, help us update the voter rolls.
Poland Decl., Ex. G, Hr’g Tr. at 60:4-17; see also id. at 58:22–59:2 (“That is a complete change

of the status quo . . . because the 2019 mailing . . . was a new process, it – it does not provide any

notice of deactivation or otherwise . . . so the . . . this would – this would change the status quo,

deactivate registered electors without any notice.”).

       31.      Defendants’ Counsel also estimated that some 14,000 voters may have been

erroneously included on the 2019 ERIC list. Poland Decl., Ex. G, Hr’g Tr. at 56:2–6. Id. at 58:14–

9:2.

       32.      These state court-ordered changes in the Commission’s rules and procedures come

on the eve of a spring primary election and a special primary election for the U.S. Congressional

District 7 seat, both to be held on February 18, 2020. Poland Decl., Ex. J, Wisconsin Elections

Commission,            Calendar        of         Election         Events,        available         at

https://elections.wi.gov/sites/elections.wi.gov/files/2019-

11/2020%20Calendar%20of%20Election%20Events%20PDF%20%28rev%202019-11%29.pdf.

       33.      Defendants’ Counsel also moved for a stay, arguing that a mandamus order so close

to the elections would negatively impact the efficiency of these elections’ administration: “If the

Commission’s duty is for . . . efficiency of election administration, . . . this would create chaos, to

do this now.” Poland Decl., Ex. G, Hr’g Tr., at 77:13–15. Counsel noted that Municipal clerks

must mail out absentee ballots by 21 days before the state spring primary election on January 28,

2020, and on January 2, 2020 for the Congressional District special primary. Poland Decl., Ex. G,

Hr’g Tr. at 77:7–12.

                                                  11
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 12 of 48



       34.     Plaintiff League moved to intervene as a defendant in the Ozaukee County action.

In its brief in support of its motion to intervene the League argued that “burdening voters with the

need to re-register per se violates the First and Fourteenth Amendments to the U.S. Constitution

when their removal was erroneous and unlawful,” and that “[i]f denied intervention here, the

League may well be compelled to bring affirmative litigation against the current Defendants to

prevent or redress the unlawful removal of registered voters.” Poland Decl., Ex. K, Proposed

Intervenor-Defendant’s Brief in Support of Motion to Intervene, at 4, 19 (emphasis in original).

At the December 13, 2019 oral argument on the League’s motion to intervene, the League’s

counsel reiterated the League’s federal constitutional due process claims, arguing that the 2019

mailing is “deficient” and “violates constitutional requirements of due process,” which counsel

further argued “would require a new notice to be mailed out before any removal from the rolls.”

Poland Decl., Ex. G, Hr’g Tr. at 25:16–21.

       35.     The Circuit Court judge noted the League’s arguments that the 2019 Mailing

violates the U.S. Constitution, stating in his ruling on the League’s motion to intervene that the

League “talk[s] in terms of due process violations and constitutional issues . . . They are talking a

much more complex, much more involved litigation than what I am looking at and what has been

brought by the plaintiffs.” Poland Decl., Ex. G, Hr’g Tr. at 30:21–31:1. The Circuit Court judge

continued: “[I]f the League were this concerned about it, they should have done this on their own,

in a separate lawsuit, and this is not the lawsuit to do it,” id. at 35:7–9, denying the League’s

motion to intervene, and further suggesting “[i]f they want to file an action that would have the

normal discovery provisions and the discovery process and motions and witness lists and things

like that, that is what they should do.” Id. at 33:15–18. After denying the League’s motion to




                                                 12
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 13 of 48



intervene, the Circuit Court issued a bench ruling granting the plaintiffs’ petition for a writ of

mandamus and ordered the immediate cancellation of the 2019 ERIC list voters’ registrations.

       36.     As of this filing, Defendants’ counsel have appealed the Zignego order granting

mandamus and requested a stay. The Court of Appeals declined to issue a stay on an ex parte basis

and instead has ordered briefing due by Monday, December 23, 2019. Poland Decl., Ex. L, Order,

Zignego v. Wisconsin Elections Commission, Case No. 2019XX2120 (Wisconsin Court of

Appeals, District IV).

       37.     Today, the Zignego plaintiffs have filed a Petition to Bypass with the Wisconsin

Supreme Court. Poland Decl., Ex. M, Petition to Bypass, Zignego v. Wisconsin Elections

Commission, Case No. 2019XX2120 (Wisconsin Supreme Court) (Dec. 20, 2019). Later today,

the Wisconsin Supreme Court issued an order directing Defendants’ counsel to file a response by

no later than January 3, 2020. Poland Decl., Ex. N, Order, Zignego v. Wisconsin Elections

Commission, Case No. 2019XX2120 (Wisconsin Supreme Court) (Dec. 20, 2019).

       38.     Defendant Commission Chairman Dean Knudson has stated that already about half

a percentage point of the 234,039 voters on the 2019 ERIC list or 1,170 voters have communicated

to say they were “false positive match[es]”—that they have not in fact moved. Poland Decl., Ex.

O, Transcript of PBS Wisconsin, Here and Now, WILL Sues State Elections Agency Over Voter

Roll Maintenance (Dec. 6, 2019), at 4:35, available at https://pbswisconsin.org/wpt-video/here-

and-now/will-sues-state-elections-agency-over-voter-roll-maintenance/.

       39.     Two weeks later, the most up-to-date statistics available on the Wisconsin Elections

Commission’s website reflect that that number has more than doubled to 2,412 voters who have

requested continuation at their current address and were, therefore, erroneously flagged by ERIC




                                                13
        Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 14 of 48



as movers. Poland Decl., Ex. P, Wisconsin Elections Commission, Updated movers mailing

information (Dec. 20, 2019), https://elections.wi.gov/node/6649.

        40.     Defendants have offered no evidence that they have ensured that the 2019 ERIC

list is far more accurate than the 2017 ERIC list, with its 7.78 percent error rate, or that they are

better able to differentiate between true residential address changes and false positives. Poland

Decl., Exs. A, B, C, D, WEC Memoranda from March, June, September, and December 2019.

        41.     Wisconsin voter registration data can be requested, purchased, and downloaded via

the BADGER Voters website (https://BADGERVoters.wi.gov). Poland Decl., Ex. Q, WisVote

Voter    Data      Requests     /   Voter     List      Requests,   WIS.    ELECTIONS      COMM’N,

https://elections.wi.gov/clerks/svrs/voter-data.

        42.     Before he was appointed to the Wisconsin Elections Commission, Defendant

Commissioner Robert F. Spindell, Jr. met with the Zignego plaintiffs’ counsel and encouraged

them to bring the suit. Poland Decl., Ex. R, Wisconsin Elections Commission Meeting Video,

3:35:34—3:36:23 (Dec. 2, 2019), available at https://wiseye.org/2019/12/02/wisconsin-elections-

commission-december-2019-meeting/.

        43.     Plaintiff Patricia Ann Villarreal is an eligible and registered Wisconsin voter and a

member of the League. She is a United States citizen, 64 years old, and has never been convicted

of a felony. She also has never had a court take away my right to vote. She has lived at the same

address in the City of Milwaukee, Wisconsin since June of 2003. She consistently votes in federal,

state, and local elections. In roughly the second week of November of this year, she received the

2019 ERIC letter in the mail. It was sent to her current address, and the tear-off postcard at the

bottom included this exact same address. The Milwaukee election office’s information appeared

at the top and bottom of the letter. She was surprised, then puzzled, and finally, suspicious of the



                                                   14
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 15 of 48



letter. She thought it might be a scam, tore up the letter, and took no action. She had just voted in

the last election and saw her name in the pollbook. She thought the letter was voter intimidation

and that someone was trying to intimidate her. Declaration of Patricia Ann Villarreal (“Villarreal

Decl.”) ¶¶ 1–7.

       44.     Plaintiff Sasha Albrecht is an eligible and registered Wisconsin voter residing in

Milwaukee, Wisconsin. She is 29 years old, a United States citizen, and has never been convicted

of a felony. She has never had a court take away her right to vote. On July 31st of this year, she

moved to a new residence in the City of Milwaukee, three blocks away from her prior residence.

She did not move to a new municipality. She planned to update or confirm my voter registration

address at the polls during the next election in which she voted. She did not think that moving

within the same city would cause her voter registration to be cancelled or that she would need to

re-register. This fall, she received a copy of the 2019 ERIC letter in the mail. She read the letter

and understood its suggestions for updating or confirming her voter registration. But she did not

understand the letter to mean that she could be removed from the rolls if she did not update or

confirm my registration address. She did not expect that taking no action would result in her

removal from the voter rolls. She did not think she needed to do anything in response to the letter

to maintain her status as a registered voter and still planned to update her voter registration address

at the polls on Election Day. She discarded the ERIC letter. Declaration of Sasha Albrecht

(“Albrecht Decl.”) ¶¶ 1-6.

       45.     Plaintiff League of Women Voters of Wisconsin (“the League” or “LWVWI”) will

have to redouble its voter registration efforts if 234,039 registered Wisconsin voters are removed

from the rolls. In 2018, a general election year, it spent over $12,000 and 6,500 volunteer hours

conducting outreach and helping approximately 12,582 voters register to vote or update their



                                                  15
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 16 of 48



registration. Declaration of Erin Grunze (“Grunze Decl.”) ¶¶ 5–6. Plaintiff League, which brings

its claims on behalf of its individual members and itself, also stands to be harmed by the 2019

ERIC letter’s assurances that voters could confirm their addresses by voting in the next election.

The League will be compelled to divert time, resources, and money to re-register voters who have

not in fact moved from the residential address listed on the 2019 ERIC letter mailed to them, and

who are forced off the rolls. Grunze Decl. ¶¶ 13-18. LWVWI devotes a substantial part of its

year-round work to assisting voters to register in furtherance of its mission to maximize eligible

voter participation through its voter registration efforts and encourage civic engagement and to

defend the rights of eligible Wisconsin voters. Grunze Decl. ¶¶ 13-18. The deactivation of these

voters, including erroneous deactivations, will directly burden and undermine the League’s dual

interests in registering voters and ensuring they stay registered and can vote. Grunze Decl. ¶¶ 13-

18. It will force LWVWI and the local Leagues to divert their time, money, and other resources

to educating and re-registering thousands of voters in the 2020 election cycle. Grunze Decl. ¶¶

13-18. Past errors with the ERIC list data show that these deactivations of registered voters based

on the ERIC lists will inevitably add to LWVWI’s work by requiring the organization to expend

time, money, and other resources assisting voters who were who were removed in error to re-

register. Grunze Decl. ¶ 14.

       46.     Errors in the 2017-2018 ERIC list required LWVWI to take steps to protect its

members and voters. Among other actions, it advocated for deactivated voters at Commission

meetings; urged the commissioners and municipal clerks to identify erroneously-removed voters

and reactivate their registrations; trained volunteers for its Election Observation Program to

document implementation of the Commission’s supplemental ERIC poll list of erroneously-

deactivated voters during the 2018 spring election; issued findings and recommendations regarding



                                                16
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 17 of 48



the use of the supplemental list in our May 2018 Election Observation Program Report; and

disseminated information to local Leagues about deactivations and the supplemental poll list.

LWVWI estimates that it spent approximately $4,500 on these activities. Grunze Decl. ¶ 15.

       47.     Local Leagues also took action to prevent or mitigate the harms caused to voters as

a result of errors in the 2017-2018 ERIC list. For example, the League of Women Voters of

Milwaukee County spoke at a press conference held by the city’s Mayor and Director of the City

Election Commission; and communicated with members and the public about the deactivations

and encouraged voters to check their registration status. Grunze Decl. ¶ 16.

       48.     As a result of the errors in 2017-2018 ERIC list, LWVWI has worked to be

proactive with respect to the 2019 ERIC list maintenance process. It posted the 2019 ERIC letter

to its Facebook page, shared information about the process with local Leagues and partners, and

gave an interview to a reporter at Reuters. However, because the state court litigation has

significantly shortened the timeline for conducting the 2019 ERIC maintenance process, LWVWI

believes these efforts to educate voters about the process and to prevent erroneous deactivations

will be insufficient and less effective. Requiring the state to postpone the removal of voters until

it has provided them with clear notice and instructions would allow LWVWI additional time to

help voters confirm or update their registrations, greatly reduce the number of erroneous

deprivations, and protect the accuracy of the rolls. Grunze Decl. ¶ 17.

       49.      In light of the state court order requiring the immediate removal of 2019 ERIC list

voters, LWVWI intends to step up its outreach to voters and its efforts to prevent wrongful

deactivations and, if the purge occurs, re-register as many of these voters as possible before the

upcoming elections in February 2020. In the week since the state court’s decision, it has issued




                                                17
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 18 of 48



public statements to inform the public about the court’s ruling and encouraging voters to check

their registration status. Grunze Decl. ¶ 18.

                                            ARGUMENT

        A. Legal Standard for Preliminary Injunction

        Plaintiffs seeking preliminary injunctive relief must demonstrate: (1) they are “likely to

succeed on the merits”; (2) they are “likely to suffer irreparable harm in the absence of preliminary

relief”; (3) “the balance of equities tips in [their] favor”; and (4) that an injunction is in the public

interest.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); Michigan v. U.S. Army

Corps of Engineers, 667 F.3d 675, 679 (7th Cir. 2011). In proving that the equities weigh in its

favor, a party seeking a preliminary injunction also must show that “traditional legal remedies

would be inadequate” and that in the balancing of equities, a court seeks to minimize the cost of

potential error and “balance the nature and degree of the plaintiff’s injury, the likelihood of

prevailing at trial, the possible injury to the defendant if the injunction is granted, and the wild card

that is the ‘public interest.’” Girl Scouts of Manitou Council, Inc. v. Girl Scouts of the United

States of America, Inc., 549 F.3d 1079, 1086 (7th Cir. 2008) (quoting Lawson Products, Inc. v.

Avnet, Inc., 782 F.2d 1429, 1433 (7th Cir. 1986)). This framework serves the underlying purpose

of a preliminary injunction: “to preserve the relative positions of the parties until a trial on the

merits can be held.” Benisek v. Lamone, 138 S. Ct. 1942, 1945 (2018) (quoting Univ. of Tex. v.

Camenish, 451 U.S. 390, 395 (1981)).

        B. Plaintiffs satisfy the requirements for preliminary injunctive relief.

                1. Likelihood of Success On the Merits

        With respect to the first Winter factor, “the most significant difference between the

preliminary injunction phase and the merits phase is that plaintiff in the former position needs only



                                                   18
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 19 of 48



to show a ‘likelihood of success on the merits rather than actual success.’” Michigan v. Army

Corps of Engineers, 667 F.3d at 781. This is consistent with the “often-repeated rule that the

threshold for establishing likelihood of success is low.” Id.; Hoosier Energy Rural Elec. Co-op.

Inc. v. John Hancock Life Ins. Co., 582 F.3d 721, 721 (7th Cir. 2009) (likelihood of success only

requires “plausible claim on the merits”).

                       a. Count One: Procedural Due Process Violation

       The deficiencies in the Wisconsin Elections Commission’s 2019 ERIC letters present a

textbook example of a procedural due process violation. The Due Process Clause of the Fourteenth

Amendment prohibits the deprivation of “life, liberty, or property, without due process of law.”

U.S. CONST. amend. XIV. At a minimum, “[t]o meet the requirements of due process, the state

must afford notice and an opportunity to be heard ‘at a meaningful time and in a meaningful

manner.’” Morrell v. Mock, 270 F.3d 1090, 1095 (7th Cir. 2001) (quoting Armstrong v. Manzo,

380 U.S. 545, 552 (1965)).

       Courts tasked with reviewing procedural due process claims face two questions: “(1) is

there a property or liberty interest protected by due process; and (2) if so, what process is due, and

when must that process be made available?” Simpson v. Brown Cty., 860 F.3d 1001, 1006 (7th

Cir. 2017). Answering these questions requires balancing three interests: “first, the private interest

at stake; second, the risk of erroneous deprivation and the value, if any, of additional procedural

safeguards; and third, the government’s countervailing interests.” Id. (citing Mathews v. Eldridge,

424 U.S. 319 (1976)). The Seventh Circuit has held that due process requires pre-deprivation

procedures except in cases of emergencies or when the government conduct at issue is “random

and unauthorized.” Id. at 1010. Thus, the fact that Wisconsin law offers erroneously-removed

voters the opportunity to re-register at the polls does not cure Defendants’ due process violations.



                                                 19
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 20 of 48



        Plaintiffs have clearly established a likelihood of success on the merits of their two due

process claims. First, Wisconsin law creates a statutory entitlement in voter registration, by

guaranteeing the right to register and cast a ballot to every U.S. citizen above the age of 18 who is

a resident of the state and who registers to vote in accordance with the procedures established

under state law and regulations. Wis. Stat. § 6.27 (“Each elector shall register under this chapter

before voting in any election . . . .”); see also id. § 6.29 (“No names may be added to a registration

list for any election after the close of registration, except as authorized under this section or s.

6.55(2) or 6.86(3)(a)2. Any person whose name is not on the registration list but who is otherwise

a qualified elector is entitled to vote at the election upon compliance with this section, if the person

complies with all other requirements for voting at the polling place.”) (emphasis added). Eligible,

registered voters also enjoy an “individual and personal” right to vote under Wisconsin law. Gill

v. Whitford, 138 S. Ct. 1916, 1929 (2018) (quoting Reynolds v. Sims, 377 U.S. 533, 561 (1964)).

That statutory entitlement embraces the right to remain continuously registered until deactivation

is triggered by, among other things, death, felon disenfranchisement, or a move to another

municipality. Wis. Stat. §§ 6.50(4); 6.03(1)(b); 6.50(3). Wisconsin law also entitles any registered

voter to cast ballots in any way the voter qualifies to vote. As an example, all registered Wisconsin

voters are entitled to vote by mail-in absentee ballot, if the voter files a request by the deadline

mandated in state law. Wis. Stat. § 6.20.

        Second, the 2019 ERIC letter fails to give adequate notice and thereby creates an

unacceptable risk of erroneous deprivation of a statutory entitlement. Notice must be “reasonably

calculated, under all the circumstances, to apprise interested parties of the pendency of the action

and afford them an opportunity to present their objections.” Mullane v. Cent. Hanover Bank &

Trust Co., 339 U.S. 306, 314 (1950); Garcia v. Meza, 235 F.3d 287, 291 (7th Cir. 2000) (“[W]e



                                                  20
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 21 of 48



believe the correct approach is a fact-specific analysis under the due process standard set forth by

the Supreme Court in Mullane, which requires us to consider all the circumstances of each case to

determine whether the notice provided is reasonably calculated to apprise the claimant of the

impending proceeding.”). For example, in Knutson v. Village of Lakemoor, the Seventh Circuit

upheld traffic citations sent to plaintiffs in the mail because “each notice provide[d] detailed

information about the procedures for contesting the violation, the date by which the fine must be

paid or the violation contested, and a full list of possible defenses . . .” 932 F.3d 572, 578 (7th Cir.

2019); see also Clancy v. Off. of Foreign Assets Control of U.S. Dept. of Treasury, 559 F.3d 595,

598–99 (7th Cir. 2009) (upholding notice that “provided the various laws and regulations that

governed [the defendant’s] actions and informed him that he could be assessed a civil penalty of

$250,000 for each violation” and which “informed [the defendant] that he had thirty days to make

a written presentation to OFAC responding to the allegations . . .”); Chicago Cable Commc’ns v.

Chicago Cable Comm’n, 879 F.2d 1540, 1546 (7th Cir. 1989) (finding notice sufficient because it

“directed that each of the three CCTV franchisees, within fifteen days of receipt of the notice,

either respond in writing to the Commission contesting the notice of violation with supporting

documentation to show otherwise and requesting an opportunity to be heard, or remedy the

particular violation”); Garcia-Rubiera v. Fortuno, 727 F.3d 102, 111 (1st Cir. 2013) (“That

statement of what the notices certainly need include did not preclude Plaintiffs from establishing

that other information was also necessary in order to render the notices effective in providing a

meaningful opportunity to comply with the reimbursement requirements.”).

        Here, the 2019 ERIC letter created a risk of erroneous deprivation by failing to meet the

bare minimum requirements for notice. “Everything the [recipients] needed to know to contest”

their deactivations was not “fully and clearly explained.” Knutson, 932 F.3d at 578. Recipients



                                                  21
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 22 of 48



of the 2019 ERIC letter were presented with a list of actions they could take to update or confirm

their registrations, and then a detachable confirmation postcard that read: “I, [voter’s name], certify

I still live at [voter’s address] and want to keep my voter registration active in Wisconsin.” Poland

Decl., Ex. D, September 24, 2019 WEC Agenda Documents, 2019 ERIC Letter, at 53. It did not

explain to voters that a failure to respond or take one of the enumerated actions would result in

their removal from the voter rolls; nor did it explain the meaning of “active” status. “Active” is a

legal term of art and does not adequately inform voters that they will be removed from the rolls if

they fail to take one of the specified actions in response to the letter. See Ramirez v. Young, 906

F.3d 530, 536–37 (7th Cir. 2018) (explaining that notice “is ineffective if it is delivered in a

language that is incomprehensible to the recipient”). Indeed, many states allow “inactive” voters

to continue voting, without re-registering, if they appear at the polls. See, e.g., Ill. Admin. Code.

tit. 26 § 216.20 (defining “inactive voter” as “a person who, having once submitted a Voter

Registration Application subsequently acknowledged by the election authority having jurisdiction

over the voter’s place of residence, or a registration card, has not responded to a notice to confirm

his or her address, but whose authority to vote has not yet been canceled”) (emphasis added); Fla.

Stat. Ann. § 98.065 (“A voter on the inactive list may be restored to the active list of voters upon

the voter updating his or her registration, requesting a vote-by-mail ballot, or appearing to vote.”);

4 Pa. Code § 183.11(f)(3) (“A commission shall allow an inactive voter to vote, sign petitions, and

have the other privileges of a registered voter.”); Cal. Elec. Code § 2226 (inactive voters returned

to active status if they vote between the date of the mailing required by state law and two federal

general elections after the mailing date, and canceled if they do not).

       The 2019 ERIC letter also did not provide a deadline to respond, or clearly define which

election on the Commission’s 2020 elections calendar was “the next election” at which recipients



                                                  22
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 23 of 48



could confirm their addresses, thus leaving that option open to multiple, reasonable interpretations.

Cf. United States v. Adkins, 743 F.3d 176, 193 (7th Cir. 2014) (“[W]e insist that laws give the

person of ordinary intelligence a reasonable opportunity to know what is prohibited, so that he

may act accordingly.” (quoting Grayned v. City of Rockford, 408 U.S. 104, 108–09 (1972)). For

example, a voter might have reasonably construed this option as permitting them to confirm their

address in the next election in which they chose to participate, rather than the February 18, 2020

spring primary.

       By contrast, the 2017 ERIC letter explained that a voter would be deactivated within 30

days of the mailing and that the voter would need to re-register if they took no action: “If you do

not register at your new address at this time and do not return the continuation card within 30 days,

you will need to re-register before you are able to vote.” Poland Decl., Ex. E, Attachment to

Wisconsin Elections Commission Memorandum, ERIC List Maintenance Mailing to Voters Who

Have Moved, ERIC Postcard Sample In-State Movers (Oct. 29, 2017).

       The risk of erroneous deprivation is magnified by the documented error rate in the ERIC

lists provided to Wisconsin, including the 2019 ERIC list. In 2017, the ERIC list indicated that

282,448 registered voters had moved within the state. Poland Decl., Ex. A, Mar. 11, 2019

Commission Memorandum, at 3. Of these voters, 6,153 had not moved and confirmed their

addresses. Id. Another 12,133 had their registrations reactivated by the Commission. Id. at 4. A

further 5,984 voters used the Supplemental Movers Poll List to confirm their registration addresses

at the polls throughout elections from April to November of 2018. Id. After raising concerns

about the reliability of the 2017–2018 ERIC list, clerks or commissions in three municipalities,

including the City of Milwaukee, reactivated a total of 38,430 voters, 6.87 percent of whom or




                                                 23
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 24 of 48



2,357 voted at the addresses listed on their registrations. Id. at 5. All told, this reflected an error

rate of at least 7.78 percent of the 341,855 voters on the 2017–2018 ERIC list.

       With respect to the 2019 ERIC list, Defendant Commission Chairman Dean Knudson has

stated that already about half a percentage point of the 234,039 voters on the 2019 ERIC list or

1,170 voters have communicated to say they were “false positive match[es]”—that they have not

in fact moved. Poland Decl., Ex. O, Transcript of PBS Wisconsin, Here and Now, WILL Sues

State Elections Agency Over Voter Roll Maintenance (Dec. 6, 2019), at 4:35, available at

https://pbswisconsin.org/wpt-video/here-and-now/will-sues-state-elections-agency-over-voter-

roll-maintenance/. Just two weeks later, the most up-to-date statistics available on the Wisconsin

Elections Commission’s website reflect that that number has more than doubled to 2,412 voters

who have requested continuation at their current address and were, therefore, erroneously flagged

by ERIC as movers. Poland Decl., Ex. P, Wisconsin Elections Commission, Updated movers

mailing information (Dec. 20, 2019), https://elections.wi.gov/node/6649. By the admission of

Defendants’ own counsel, the 2019 ERIC letter failed to provide adequate notice: “[B]ecause the

2019 mailing . . . was a new process, it – it does not provide any notice of deactivation or otherwise

. . . so the . . . this would – this would change the status quo, deactivate registered electors without

any notice.” Poland Decl., Ex. G, Hr’g Tr. at 58:22–59:2. The letter did not adequately explain

to voters the consequences of failing to respond or otherwise take one of the enumerated actions;

nor did it provide a deadline for responding or taking one of the enumerated actions, because it

was not intended for this purpose. It was meant merely to “help” election officials update the rolls

or confirm their accuracy, and did not communicate that their registration could be deactivated.

Poland Decl., Ex. G, Hr’g Tr. at 60:15–17. Counsel also argued that the status quo would be best

served by not removing voters from the rolls at this time. Poland Decl., Ex. G, Hr’g Tr. at 58:12–



                                                  24
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 25 of 48



59:2. By the Defendants’ own admission, then, converting the ERIC letter from a request for help

to a legally significant communication risks erroneous deprivation, especially for the 14,000 voters

who Defendants conceded may have been mistakenly included on the mailing list. See id. at 56:2–

6.

        Plaintiff Patricia Ann Villarreal is one such voter. She has lived at the residence associated

with her voter registration for over sixteen years and should therefore have never appeared on the

ERIC list. Villarreal Decl. ¶ 2. In fact, it is her erroneous inclusion on the list that led her to doubt

the legitimacy of the ERIC letter and to discard it, believing it had been sent by a non-governmental

entity to intimidate her and discourage her from voting. Id. ¶¶ 5–6. Even had she accepted it as a

legitimate government communication, it did not tell her that her registration would be cancelled

for failing to respond. Id. ¶ 4. Because Plaintiff Villarreal destroyed the letter, believing it was

fake, id. ¶ 5, she implicitly opted to confirm her address at the polls.

        The Commission’s wholly inadequate provision of notice has increased the likelihood that

voters have not taken and will not take the steps needed to confirm their addresses and, in turn,

increased the likelihood that their registrations will be cancelled. Further, this lack of adequate

notice has increased the likelihood that they will be denied their right to vote because they are

unaware their registrations have been cancelled and have been led to believe they can vote in

person without re-registering and without the documentary proof of residence needed to re-

register. Lastly, this lack of adequate notice also increased the likelihood that voters will be unable

to vote in the manner to which they are entitled under state law. 1


1
  For instance, many on the ERIC list who are ultimately deactivated are at risk of being deprived
of their right to cast an absentee ballot, as many voters will probably not learn their registrations
have been cancelled until filing the request to vote absentee; for people with physical disabilities,
if they miss the deadline to re-register online, they may not be able to cast a ballot at all or their
right to vote will be severely burdened.

                                                   25
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 26 of 48



        That voters could confirm their registration online or by returning the postcard, but chose

to confirm at the polls, is of no moment. The mailing represented that they could confirm online,

by returning the detachable postcard, or by voting in the “next election.” Having granted voters

this option and having induced them to forgo the others, the government must permit these voters

to confirm their registration addresses at the polls. Cf. Paulson v. Olson Implement Co., Inc., 107

Wis. 2d 510, 517 n.6, 319 N.W. 2d 855 (Wis. 1982) (“A contract is considered unilateral where

only one party has made a promise and only that party is subject to a legal obligation. This is

typified by the law school hypothetical situation where A says to B, ‘If you walk across Brooklyn

Bridge, I promise to pay you ten dollars.’ A has made a unilateral contract which arises when—

and if—B performs the act.”); Lazarus v. Am. Motors Co., 21 Wis.2d 76, 83, 123 N.W.2d 548

(Wis. 1963) (“A unilateral contract will be legally enforceable when it has induced substantial

performance or when it has brought about a change of position on the part of the offeree.”).

        Plaintiff Albrecht had decided to avail herself of this option after receiving the ERIC letter.

Albrecht Decl. ¶ 4. She moved to a new residence located three blocks from the residence

associated with her voter registration earlier this year. Id. ¶ 2. Plaintiff Albrecht understood the

letter to say that she could update her registration at the polls, although it did not provide a date by

which she needed to complete this action or inform her that her registration would be cancelled if

she did not take any action. Id. ¶ 4. Wisconsin law also permits voters to update their addresses—

without ever cancelling their registrations—at their polling place on Election Day. See Wis. Stat.

§ 6.55(a). As a result, the 2019 ERIC letter failed entirely to put Plaintiff Albrecht on notice that

she needed to respond to the letter or that failure to do so would result in her registration’s

deactivation. It led her to believe that she could update her registration address at the polls,

consistent with the letter’s instructions and Wisconsin law.



                                                  26
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 27 of 48



       Plaintiff League will also have to redouble its voter registration efforts due to these due

process violations. In 2018, a general election year, it spent over $12,000 and 6,500 volunteer

hours conducting outreach and helping approximately 12,582 voters register to vote or update their

registration. Declaration of Erin Grunze (“Grunze Decl.”) ¶¶ 5–6. Defendants have offered no

evidence that they have taken steps to ensure that the 2019 ERIC list does not have the same error

rate as the 2017 ERIC list (7.78 percent). Defendants have offered no evidence that they have

ensured that the 2019 ERIC list is far more accurate than the 2017 ERIC list, with its 7.78 percent

error rate, or that they are better able to differentiate between true residential address changes and

false positives. Poland Decl., Exs. A, B, C, D, WEC Memoranda from March, June, September,

and December 2019. As a result, the League will have to work to re-register approximately 18,000

voters in the eight weeks before the February 18, 2020 election—or 1.4 times the number of voters

it registered across twelve months in 2018. Even the estimate offered by Defendants’ counsel

(14,000 erroneously included voters) requires the Plaintiff League to potentially assist 1,500 more

voters than it did during the last general election cycle. Poland Decl., Ex. G, Hr’g Tr. at 56:2–6;

Grunze Decl. ¶¶ 17–18.

       Third, the government cannot assert any countervailing interest that outweighs the risk of

erroneous deprivation. In assessing governmental defendants’ interests, courts also consider “the

function involved and the fiscal and administrative burdens that the additional or substitute

procedural requirement would entail.” Riano v. McDonald, 833 F.3d 830, 834 (7th Cir. 2016)

(quoting Mann v. Vogel, 707 F.3d 872, 879 (7th Cir. 2013)). Although Defendants do have an

interest in conforming their conduct to state law, they have an equally weighty interest in

complying with the federal Constitution. Moving forward with the removal process would also

increase the burden on Defendants and county election officials, while enjoining the process would



                                                 27
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 28 of 48



maintain the status quo. There are now less than two months before the spring primary and U.S.

Congressional District 7 special primary election on February 18, 2020. Poland Decl., Ex. J,

Wisconsin Elections Commission Calendar of Election Events. Absentee ballots for these two

races will be sent out on January 28 and January 2, respectively. Id. There are also elections

scheduled in April, August, and the highly anticipated 2020 federal elections in November. Id.

Carrying out the immediate removal of over 234,000 voters would require Defendants and their

agents to balance preparing ballots and polling places, recruiting poll workers, and other critical

election activities with removing and re-registering voters. The prospect of having to re-register

voters at the polls will increase the potential for long lines and congested polling places, thereby

creating more work for the Defendants and their agents. In instances where voters cannot cast a

ballot as a result of their erroneous removal, Defendants and their agents will be unable to carry

out one of their principal missions: to facilitate the registration of eligible electors so that they can

exercise their constitutionally protected right to vote. And finally, if the purpose of the underlying

state statute that the state court has construed as requiring immediate removal is to ensure accurate

voter rolls, then the 2019 ERIC letter, the ERIC list’s suspected error rate, and its hasty application

hardly meet this goal.

        For the foregoing reasons, Plaintiffs are likely to succeed on the merits of their procedural

due process claim.

                         b. Count Two: Due Process Violation Based Upon Detrimental Reliance
                            of Voters Who Have Not Moved

        Plaintiffs are also likely to succeed on the merits of their due process claim based on voters’

detrimental reliance. Registered Wisconsin voters who have not moved and who received a 2019

ERIC letter were informed by the Commission that they could confirm their voter registration

address identified on the ERIC notice letter by simply voting in “the next election”, without

                                                   28
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 29 of 48



bringing proof of residence to the polls and re-registering in the next election. A reasonable voter

would have read this phrase to mean that they could confirm their registration address in the next

election in which they cast a ballot, since the letter did not specify any particular election. Absent

a new letter that provides adequate notice, these voters who are on the immediate purge list will

detrimentally rely on the Commission’s representation that they need not re-register at the polls.

       Changing rules upon which voters rely to their detriment indisputably violates the Due

Process Clause of the Fourteenth Amendment. The law is clear that rules must be communicated

to voters and not changed such that a voter who followed the first set of rules would not have their

right to vote denied or burdened under the second set. In Griffin v. Burns, 570 F.2d 1065 (1st Cir.

1978), state officials had induced a class of voters to cast absentee ballots in a primary election.

The First Circuit held that the voters’ ballots could not be subsequently invalidated under state law

because the Constitution’s due process guarantee forbade denying the right to vote to those voters

who had detrimentally relied on state officials’ representations. Id. at 1075–76. When “an

officially-sponsored election procedure” is “in its basic aspect . . . flawed” and unfair, it violates

due process. Griffin, 570 F.2d at 1078. In fact, the Griffin court relied on precedent from the

Seventh Circuit, Briscoe v. Kusper, 435 F.2d 1046 (7th Cir. 1970). Briscoe found a due process

violation, noting the changing of rules mid-election, the failure to convey those changes

adequately, and detrimental reliance by candidates and voters:

       In Briscoe v. Kusper, 435 F.2d 1046 (7th Cir. 1970), the case relied on in large part by
       plaintiffs and the district court here, certain nomination papers in a Chicago aldermanic
       election were invalidated by the Board of Election Commissioners of the City of Chicago
       for technical failings. Those failings had become such only because the Board had recently
       changed its requirements for nominating petitions as they concerned duplicated signatures
       and the necessity for a middle initial in the signatures affixed to the petitions. Plaintiffs,
       signatories and would-be candidates, had compiled their petitions on the basis of the old
       rules, the Board having failed effectively to announce the new. The court found the Board’s
       refusal to accept the now-invalid petitions to be constitutionally unacceptable. Due process
       was held to require the Commissioners to “establish and publish meaningful guidelines”

                                                 29
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 30 of 48



       for the nomination of candidates. The unannounced eleventh-hour change of policy could
       not be used to deprive candidates and voters the right of participating in the aldermanic
       election.

Griffin, 570 F.2d at 1078 (citing Briscoe, 435 F.2d 1046, 1054–56 (7th Cir. 1970)) (emphasis

added). Briscoe involved the rejection of signatures on a “technical failing,” i.e. the omission of

middle initials from petition signatures, and official failure to communicate an “eleventh-hour

change of policy.” Id. This case is on all fours with the instant situation, compelling a finding that

the state court-ordered immediate purge of registered Wisconsin voters—who have relied to their

detriment on the Commission’s representation that they may simply vote without re-registering in

“the next election” in order to confirm the registration address on the ERIC notice letter—violates

the Constitution. See also Hoblock v. Albany Cnty. Bd. of Elections, 487 F. Supp. 2d 90, 94-96

(N.D.N.Y. 2006) (holding that voters who should have been required to reapply to receive absentee

ballots under state law reasonably relied on election officials’ erroneous issuance of absentee

ballots and suffered a deprivation of their due process rights when election officials subsequently

refused to count their votes); Williams v. Sclafani, 444 F. Supp. 906, 911–13 (S.D.N.Y. 1978)

(holding that New York City council candidate’s detrimental reliance on erroneous Board of

Elections guidance that candidate petition signatures could be gathered simultaneously from new

registrants could not be used to invalidate his candidacy). This rule is analogous to the principle

of promissory estoppel in contracts law. Cf. Emirat AG v. High Point Printing LLC, 248 F. Supp.

3d 911, 937 (E.D. Wis. 2017) (citing Major Mat Co. v. Monsanto Co., 969 F.2d 579, 582 (7th Cir.

1992)) (under Wisconsin law, promissory estoppel is warranted when “(1) the defendant made a

promise that he should reasonably have expected to induce action or forbearance by the plaintiff,

(2) the promise did induce action or forbearance by the plaintiff, and (3) injustice can be avoided

only by enforcement of the promise”).



                                                 30
         Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 31 of 48



         Simply put, if the Zignego v. Wisconsin Elections Commission mandamus order stands,

then Defendants will have changed the rules and procedures regarding voter registration in

Wisconsin elections. Having induced reliance on the first set of rules, they have now changed

them pursuant to a state court’s order and will deprive duly-registered Wisconsin voters of their

voter registration status. Removing voters from the rolls before they can avail themselves of an

option the Commission represented would be available constitutes an unconstitutional about-face

in the state’s election rules and procedures, in violation of the Due Process Clause. Griffin, 570

F.2d at 1078.

         To add to the confusion created by this last-minute change to the rules, the Commission

failed in its letter to specify which election on the Commission’s 2020 calendar constituted “the

next election” for the purposes of confirming a voter’s registration address—that is, whether this

was the next election that occurred or the next election in which the voter cast a ballot. Absent a

specific date, a reasonable voter would have understood “the next election” to mean the next

election in which they voted, and would detrimentally rely on this understanding when seeking to

confirm their address.

         Further, Plaintiff LWVWI, which brings its claims on behalf of its individual members and

itself, also stands to be personally harmed by the 2019 ERIC letter’s assurances that voters could

confirm their addresses by voting in the next election. This last-minute change in election rules

will cause people to lose their registration status and force LWVWI to divert time, resources, and

money to re-register voters who have not in fact moved from the residential address listed on the

2019 ERIC letter mailed to them, and who are forced off the rolls due to Defendants’ changes in

the voter registration rules and changes in their representations as to those rules. Grunze Decl. ¶¶

13-18.



                                                31
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 32 of 48



        Plaintiffs have therefore also shown that they are likely to succeed on the merits of their

detrimental reliance due process claim.

                2. Likelihood of Irreparable Harm

        Regarding the second element of irreparable harm, Plaintiffs allege the deprivation of their

right to stay registered to vote under Wisconsin law. Voter registration is a prerequisite to voting,

and a statutory entitlement created by Wisconsin law for those who follow the mandated

procedures and satisfy the requirements in the Election Code. Wis. Stat. § 6.27 (“Each elector

shall register under this chapter before voting in any election . . . .”). Voting and the prerequisite

of voter registration are also safeguarded by the Constitution. The Supreme Court has long held

that, as a means for citizens to associate with political parties, ideas and causes, voting is protected

by the First Amendment. Cal. Democratic Party v. Jones, 530 U.S. 567, 574 (2000); Norman v.

Reed, 502 U.S. 279, 288– 90 (1992); Anderson v. Celebrezze, 460 U.S. 780, 787–89, 806 (1983);

Kusper v. Pontikes, 414 U.S. 51, 56–58 (1973); Williams v. Rhodes, 393 U.S. 23, 30–31 (1968).

The First Amendment also protects voting as a form of expressive conduct, just as it protects

expressions of support for candidates, parties, and causes, regardless of the format or medium.

City of Ladue v. Gilleo, 512 U.S. 43, 54–59 (1994) (political yard signs); Ill. State Bd. of Elections

v. Socialist Workers Party, 440 U.S. 173, 184 (1979) (describing ballot access restrictions as

“impair[ing] the voters’ ability to express their political preferences”); Buckley v. Valeo, 424 U.S.

1, 48 (1976) (advocacy for election or defeat of candidates). Because registration is a prerequisite

to and/or enables voting in primary and general elections, it too is protected by the First

Amendment. See Nixon v. Shrink Missouri Government PAC, 528 U.S. 377, 400 (2000) (Breyer,

J., concurring) (“[A] decision to contribute money to a campaign is a matter of First Amendment




                                                  32
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 33 of 48



concern—not because money is speech (it is not); but because it enables speech.”) (emphasis in

original).

        Moreover, the First and Fourteenth Amendments also protect voter registration activities

like those in which the League engages. “‘[E]ncouraging others to register to vote’ is ‘pure

speech,’ and, because that speech is political in nature, it is a ‘core First Amendment activity.’”

League of Women Voters v. Hargett, 400 F. Supp. 3d 706, 720 (M.D. Tenn. 2019) (citing League

of Women Voters of Fla. v. Browning, 863 F. Supp. 2d 1155, 1158 (N.D. Fla. 2012)). And

organization in support of voter registration also involves political association that is, itself,

protected under the First Amendment. See Hargett, 400 F. Supp. 3d at 720 (citing Hernandez v.

Woodard, 714 F. Supp. 963, 973 (N.D. Ill. 1989) (“Where groups, formal or informal, seek to

advance their goals through the electoral process, regulations preventing their members from

participating in voter registration impair their ability effectively to organize and make their voices

heard.”) (citation and punctuation omitted)).

        The Seventh Circuit has stated that “[t]he existence of a continuing constitutional violation

constitutes proof of an irreparable harm, and its remedy certainly would serve the public interest.”

Preston v. Thompson, 589 F.2d 300, 303 n.3 (7th Cir. 1978); see also Ezell v. City of Chicago, 651

F.3d 684, 697-700 (7th Cir. 2011) (finding irreparable harm when plaintiffs’ Second Amendment

rights were likely violated). “When constitutional rights are threatened or impaired, irreparable

injury is presumed. A restriction on the fundamental right to vote therefore constitutes irreparable

injury.” Obama for America v. Husted, 697 F.3d 423, 436 (6th Cir. 2012) (citations omitted)

(affirming preliminary injunction against law which imposed shorter in-person early voting period

for nonmilitary Ohio voters than for military voters).




                                                 33
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 34 of 48



       In virtually all circumstances implicating the exercise of voting rights, courts have found

post-deprivation remedies are insufficient to redress the impairment of constitutional and statutory

rights that implicate a voter’s ability to participate in an election. This holds true whether the

particular case involves an impairment or deprivation of the right to vote itself or, as here, the

statutory entitlement in voter registration; as the latter is the gateway to the former, both are

constitutionally protected. Williams v. Salerno, 792 F.2d 323, 326 (2d Cir. 1986) (irreparable harm

would have occurred if election board denied university students right to register to vote because

dorms were not fixed homes); U.S. Student Assn. Foundation v. Land, 585 F. Supp. 925, 943–44

(E.D. Mich. 2008) (election board rejections of voter registration applications if confirming mail

from board was returned as undeliverable constituted irreparable harm); Common Cause Ind., 327

F. Supp. 3d 1139, 1155 (S.D. Ind. 2018), aff’d, 937 F.3d 944 (7th Cir. 2019) (“A violation of the

right to vote is presumptively an irreparable harm.”) (citing McCutcheon v. Fed. Election Comm’n,

572 U.S. 185, 1440–41 (2014); Reynolds v. Sims, 377 U.S. 533, 555 (1964); Elrod v. Burns, 427

U.S. 347, 373-74 & n.29 (1976) (plurality opinion); Ezell, 651 F.3d at 699)) (additional citations

omitted); Dillard v. Crenshaw, 640 F. Supp. 1347, 1363 (M.D. Ala. 1986) (“Abridgement or

dilution of a right so fundamental as the right to vote constitutes irreparable injury.”).

Unconstitutional deprivation of one’s voter registration constitutes irreparable harm, regardless of

whether disenfranchisement ultimately results. Moreover, “conduct that limits an organization’s

ability to conduct voter registration activities constitutes an irreparable injury.” Indiana St.

Conference of Nat’l Ass’n for Advancement of Colored People v. Lawson, 326 F. Supp. 3d 646,

663 (S.D. Ind. 2018), aff’d sub nom. Common Cause Ind. v. Lawson, 937 F.3d 944 (7th Cir. 2019)

(citations omitted) (hereinafter “Indiana NAACP v. Lawson”) (preliminarily enjoining unlawful

voter purge) (citations omitted). “Where organizational plaintiffs are compelled to divert and



                                                34
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 35 of 48



expend their resources to address a defendant’s allegedly wrongful conduct, this is enough to

satisfy their burden of showing a likelihood of suffering irreparable harm.” Id (internal quotation

omitted).

        Preliminary injunctions are intended to preserve the status quo until such time as the Court

can decide whether plaintiffs have proven their claims and established that a permanent injunction

must be entered. See Dos Santos v. Columbus–Cuneo–Cabrini Medical Center, 684 F.2d 1346,

1350–51 (7th Cir. 1982) (noting that “[t]he purpose of a preliminary injunction is to preserve the

status quo pending a final hearing on the merits”). The status quo, in this case, requires a

preliminary injunction to ensure that voters stay in the same position they are currently in—

registered and able to vote without taking any additional action. Here, the denial of Plaintiffs’

motion for a preliminary injunction would change the entire nature of this action, as there would

be no way to return to the time prior to deprivation and cure the due process violation. That is to

say, if the purge is carried out pursuant to a state court order that is not stayed and the requirements

of which are not preliminarily enjoined by this Court, then the balance of this action seeking the

permanent relief of new, adequate, and binding pre-deprivation notice letters will necessarily

change.

        In prior procedural due process cases, courts in the Seventh Circuit have recognized there

is no way to return to that pre-deprivation moment. In Jessen v. Village of Lyndon Station, this

Court wrote that:

        [W]ithout preliminary relief, plaintiff will be terminated immediately from permanent
        employment without the procedural protections mandated by the due process clause of the
        Fourteenth Amendment to the Constitution of the United States. Under these
        circumstances, it appears that plaintiff will lose his right to due process of law, and that
        such a loss cannot be adequately compensated. That is, even if plaintiff can prevail
        ultimately in this case, he still will have lost his constitutional right to a pretermination
        hearing, and there is no adequate means of restoring that right once the loss is suffered.



                                                  35
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 36 of 48



519 F. Supp. 1183, 1189 (W.D. Wis. 1981) (emphasis added); see also Morano v. Common

Council of City of Racine, 403 F. Supp. 335, 336 (E.D. Wis. 1975) (in due process case, finding

irreparable harm where liquor license holder was not afforded hearing before denial of renewal

and ordering preservation of plaintiff’s license during pendency of litigation); Bolton v. Bryant, 71

F. Supp. 3d 802, 818 (N.D. Ill. 2014) (holding that denial of license to carry a concealed weapon

without due process of law would infringe on the plaintiff’s Second Amendment right, he would

suffer irreparable harm and would have no adequate remedy at law). As these cases demonstrate,

here there is no way to adequately remedy a due process violation post-deprivation, and there is

no remedy at law such as damages. 2

       When the process itself is at issue, reversing the deprivation the process was designed to

prevent cannot cure the violation. The statutory entitlement or liberty or property interest may be

restored by court order, but the government’s constitutional obligation to provide adequate notice

and an adequate opportunity to be heard prior to the deprivation cannot be restored. See Roland

Mach. Co. v. Dresser Indus., Inc., 749 F.2d 380, 386 (7th Cir. 1984) (“[I]rreparable harm . . . is[ ]

harm that cannot be prevented or fully rectified by the final judgment after trial.”). This reasoning

strongly militates in favor of granting Plaintiffs preliminary relief to preserve the status quo by

keeping the 234,039 registered Wisconsin voters flagged by ERIC on the voter rolls, until such

time as Plaintiffs’ claims can be fully and finally adjudicated.

       Accordingly, the irreparability of the harm here does not turn on whether or not individual

voters will have a difficult time re-registering including by late in-person registration at municipal

clerks’ offices or by Election Day registration at the polls, or on whether they would have a difficult



2
  In procedural due process claims, “there is no harm where the injury is ultimately redressable
through monetary compensation.” Hamlyn v. Rock Island Cty. Metro. Mass Transit Dist., 960 F.
Supp. 160, 163 (C.D. Ill. 1997) (involving an exclusion from a mass transit reduced fare program).
                                                  36
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 37 of 48



time satisfying the documentary proof of residence requirement. A due process violation cannot

be remedied by simply affording the injured party a procedure or opportunity after the fact to

regain what was taken away—especially where that procedure or opportunity demands the injured

party’s self-initiative, as opposed to the government’s reversal of the deprivation of a statutory

entitlement or liberty interest. And crucially, the harm is not limited to the deprivation of voter

registration status; a multiplicity of harms inexorably flows from that seemingly unitary

deprivation, such that even later reactivation cannot fully cure the due process violation here. The

Seventh Circuit has said that, “[t]he loss of a First Amendment right is frequently presumed to

cause irreparable harm based on ‘the intangible nature of the benefits flowing from the exercise of

those rights; and the fear that, if those rights are not jealously safeguarded, persons will be deterred,

even if imperceptibly, from exercising those rights in the future.’” Ezell, 651 F.3d at 699 (quoting

Miles Christi Religious Order v. Twp. of Northville, 629 F.3d 533, 548 (6th Cir. 2010) (internal

alteration and quotation marks omitted)); Elrod, 427 U.S. at 373 (“[T]he loss of First Amendment

freedoms, for even minimal periods of time, unquestionably constitutes irreparable injury”).

Similarly, there is a flow of negative consequences from a deprivation of registration, a

prerequisite to the exercise of a First Amendment-protected right. If this purge goes forward,

registered voters will see their registration has been cancelled without notice and may become

disillusioned or disaffected with the process, perhaps even deterred from voting. Additionally, if

registered Wisconsin voters discover that they have been stripped of their voter registration without

notice and/or following their detrimental reliance on the Commission’s representations (now,

effectively misrepresentations from the voters’ perspective) as to registration address confirmation

procedures, many will feel compelled to attempt to re-register in compliance prior to any

reinstatement that might be secured by a ruling in Plaintiffs’ favor in this action. Voters who are



                                                   37
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 38 of 48



removed are also included on lists of voters purchased by outside groups and others doing voter

outreach, and anyone deactivated would not receive any of this outreach until such time as they

were restored to the Wisconsin voter rolls. Poland Decl., Ex. Q, WisVote Voter Data Requests,

WIS. ELECTIONS COMM’N, https://elections.wi.gov/clerks/svrs/voter-data (allowing purchase of

Wisconsin voter lists). Deactivated voters, even if reinstated, would also have experienced a time

when they could not vote absentee.

       Furthermore, if the purge occurs, Plaintiff League will also have to redouble its voter

registration efforts due to the lack of due process afforded Wisconsin voters on the 2019 ERIC list.

In 2018, a general election year, it spent over $12,000 and 6,500 volunteer hours conducting

outreach and helping approximately 12,582 voters register to vote or update their registration.

Grunze Decl., ¶¶ 5–6. Defendants have offered no evidence that they have taken steps to ensure

that the 2019 ERIC list does not have the same error rate as the 2017 ERIC list (7.78 percent),

meaning that the Plaintiff League will have to work to re-register as many of these 18,000-plus

voters as possible in the eight weeks before the February 18, 2020 elections. The time, money,

and other resources devoted to conducting these registration drives would never be recovered, and

therefore constitute irreparable harms.

               3. The Balance of Harms

       The third element involving the balance of harms comes down to a requirement that

injunctive relief “must do more good than harm.” Hoosier Energy Rural Elec. Co-op., Inc. v. John

Hancock Life Ins. Co., 582 F.3d 721, 725 (7th Cir. 2009). The balancing requires the court “to

choose the course of action that minimizes the cost of being mistaken” and “compare the potential

irreparable harms faced by both parties to the suit – the irreparable harm risked by the moving

party in the absence of a preliminary injunction against the irreparable harm risked by the



                                                38
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 39 of 48



nonmoving party if the preliminary injunction is granted.” Girl Scouts of Manitou Council, 549

F.3d at 1100. The balancing of harms also impacts the threshold requirement of the plaintiff’s

likelihood of success: “[h]ow strong a claim on the merits [must be] depends on the balance of

harms: the more net harm an injunction can prevent, the weaker the plaintiff’s claim on the merits

can be while still supporting some preliminary relief.” Hoosier Energy, 582 F.3d at 725. This

“sliding scale” approach means that the “more likely it is that [the plaintiff] will win its case on

the merits, the less the balance of harms need weigh in its favor.” Girl Scouts, 549 F.3d at 1100.

       Failing to give voters adequate notice of their removal from the rolls and changing the rules

of voter registration so soon before elections, such that voters will rely to their detriment on the

Commission’s former statements, are per se violations of the Due Process clause. The multiple,

additional harms that flow from even temporary loss of voter registration status compound the

central harm of cutting off the continuous registration of a Wisconsin voter. This coming year,

there will be a number of elections in quick succession: a spring primary election, a U.S.

Congressional District special election, a Wisconsin Supreme Court election, a partisan primary

election, and a presidential and general election. On the other side of the balancing scales,

Defendants’ Counsel at the Wisconsin Department of Justice have already represented that the

state does not have a strong countervailing interest in immediately purging these 234,039

registered Wisconsin voters. At the December 13, 2019 hearing in Zignego, Defendants’ Counsel

sought to rebut the Zignego plaintiffs’ unsubstantiated assertions that voter fraud would occur

absent the immediate deactivation of these voters:

       It also then assumes that these people who are improperly registered are going to vote, so
       we don’t know that that’s gonna happen, and then it assumes that they’re going to vote
       improperly at their – at a – at an address for which they’re not properly registered and
       commit voter fraud. There’s no evidence of that nature of voter fraud in this case.

Poland Decl., Ex. G, Hr’g Tr. at 57:24–58:5.

                                                39
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 40 of 48



       If anything, Defendants will benefit from the entry of a preliminary injunction in this case,

because it will prevent the administrative chaos that will flow from imposing significant rule

changes that will require new and fast communication with hundreds of thousands of voters and

the cancellation of so many voters so soon before the deadlines to mail out absentee ballots in two

different elections. Defendants’ Counsel have already argued to the state court that the mandamus

order would work an unprecedented, eleventh-hour change in election rules and procedures and

cause irreparable harm to the integrity and efficiency of these elections: “If the Commission’s duty

is for a efficiency of election administration, . . . this would create chaos, to do this now.” Poland

Decl., Ex. G, Hr’g Tr. at 77:13–15. In this case, absentee ballots for the February 18, 2020 spring

primary election will be sent out on January 28, 2020, and absentee ballots for the Seventh U.S.

Congressional District special primary election, also to be held on February 18, 2020, will be sent

out thirteen days from now on January 2, 2020. In this case, voters’ interests and the state’s

interests in the efficient and fair administration of elections, as well as the public’s interest in

election integrity, are all aligned and opposed to changing voting rules and the rules and procedures

for voter registration and voter list maintenance, stripping voters of their continuous registration

status mere weeks before absentee ballots must be mailed out for impending elections.

       The U.S. Supreme Court has ruled on multiple occasions, including in the Wisconsin voter

ID litigation, that in considering whether to grant an injunction that changes election laws soon

before an election, the courts must consider whether such relief will create administrative chaos,

compromise the integrity of the election, and/or burden the right to vote. See Purcell v. Gonzalez,

549 U.S. 1 (2006). The Court has specifically acted to block changes to Wisconsin election laws

close to an election. In 2014, Wisconsin’s photo ID law was blocked by Judge Lynn Adelman of

the U.S. District Court for the Eastern District of Wisconsin and then less than two months before



                                                 40
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 41 of 48



the midterm elections, the U.S. Court of Appeals for the Seventh Circuit reversed and stayed the

district court’s permanent injunction. Frank v. Walker, 17 F. Supp. 3d 837 (E.D. Wis. 2014), rev’d

by 768 F.3d 744 (7th Cir. 2014). The plaintiffs immediately sought emergency relief at the U.S.

Supreme Court. While the Supreme Court’s order was sparse, the 6-3 majority’s grant of the

application to vacate the stay and thus leave the photo ID law enjoined for the election appears to

have been based on the risk of disenfranchisement due to voters’ detrimental reliance on official

instructions. Frank v. Walker, 135 S. Ct. 1551 (2015) (mem.). Even the dissenting Justices,

Justices Alito, Scalia and Thomas, felt compelled to acknowledge that “[t]here is a colorable basis

for the Court’s decision due to the proximity of the upcoming general election” and noted that it

was “particularly troubling that absentee ballots ha[d] been sent out without any notation that proof

of photo identification must be submitted.” Id.

       Finally, the reason this purge has been ordered on the eve of multiple elections is because

the Zignego plaintiffs delayed five months before filing their state mandamus action seeking the

immediate purge. The Zignego plaintiffs sat on their claims and delayed the ultimate issuance of

the mandamus order by filing their complaint five months after the Commission first adopted the

12-to-24-month deactivation timeline at its June 11, 2019 meeting. Poland Decl., Ex. B, June 11,

2019 WEC Memorandum, at 3–5; Ex. D, Wisconsin Elections Commission, Excerpt from

September 24, 2019 Agenda Documents, June 11, 2019 Meeting Minutes, at 3 (noting unanimous

adoption of motion to “[a]uthorize staff to flag files of voters rather than deactivating voters who

do not respond to a Movers mailing after 30 days”). The Zignego plaintiffs’ claims were ripe in

June, and they need not have delayed until after the 2019 notices were mailed out. However, they




                                                  41
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 42 of 48



did not file Zignego until after Defendant Commissioner Robert Spindell met with them and

encouraged them to bring the suit. 3 This occurred before he was appointed to the Commission. 4




               4. The Public Interest

       The balancing of harms also looks at the effect on nonparties and the public interest. The

Seventh Circuit has stated that remedying a “continuing constitutional violation . . . certainly would

serve the public interest.” Preston, 589 F.2d at 303 n.3; see also Joelner v. Vill. of Washington

Park, Ill., 378 F.3d 613, 620 (7th Cir. 2004) (“Surely, upholding constitutional rights serves the

public interest.”) (quoting Newsom v. Albemarle Cty. Sch. Bd., 354 F.3d 249, 261 (4th Cir. 2003)).

Issuing a preliminary injunction to prevent the purging of seven percent of the Wisconsin

electorate, until such time as this litigation can be resolved, would serve the public interest by

vindicating constitutional rights and ensuring that the integrity and efficiency of election

administration in Wisconsin is not marred by the unconstitutional failure to give eligible voters

notice and an opportunity to stay on the voter rolls. The public has a strong interest in the

safeguarding of due process rights afforded prior to the deprivation of liberty, property, or

statutory entitlements.

       C. Expedited Discovery is Necessary to Resolving Plaintiffs’ Case.

       Given the exigent circumstances alleged in Plaintiffs’ Complaint and presented by

Plaintiffs’ Motion for Preliminary Injunction, Plaintiffs respectfully move this Court for leave to




3
  Poland Decl., Ex. R, Wisconsin Elections Commission Meeting Video, 3:35:34—3:36:23 (Dec.
2, 2019), available at https://wiseye.org/2019/12/02/wisconsin-elections-commission-december-
2019-meeting/.
4
  Id.
                                                 42
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 43 of 48



conduct limited expedited discovery necessary to present and resolve their preliminary injunction

motion, and then to conduct further expedited discovery that is narrowly tailored to resolve the

remaining issues, which most likely will involve a permanent injunction hearing. Preliminary

relief halting the voter purge need not stay in place any longer than necessary, if a permanent

injunction is entered, instructing the Commission to issue new, adequate notices should the

Commission want to move forward with any removals based on the 2019 ERIC list. To those

ends, expedited discovery is necessary. More specifically, Plaintiffs seek to take limited, discovery

relating to ERIC’s and the Commission’s procedures for deciding which of each voter’s addresses

is the later-in-time address, and what rules ERIC and/or the Commission apply to determine which

of the voters’ conflicting addresses to use in mailing the ERIC letter. This is relevant to the

question of whether the voter has moved from the address to which the ERIC letter is mailed, an

issue that pertains to Count Two. Plaintiffs also seek to take expedited discovery relating to the

lag time between when ERIC receives static data from the State of Wisconsin, and when the

Commission causes ERIC letters to be mailed to voters. Plaintiffs also will seek to take a short

deposition of Defendant Wolfe, the Commission’s Administrator and will make themselves and

other witnesses who have submitted a declaration in support of Plaintiffs’ preliminary injunction

motion available for deposition immediately, so that a preliminary injunction hearing can be held

at the earliest possible date.

        Under Federal Rule of Civil Procedure 26(d) and the Court’s Standing Order Governing

Preliminary Pretrial Conferences, parties generally may not seek to take discovery until they have

conferred regarding all matters listed in Federal Rule of Civil Procedure 26(f). Fed. R. Civ. P.

26(d)(1) (“A party may not seek discovery from any source before the parties have conferred as

required by Rule 26(f), except in a proceeding exempted from initial disclosure under Rule



                                                 43
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 44 of 48



26(a)(1)(B), or when authorized by these rules, by stipulation, or by court order.”). The Court has

not yet set a date for the preliminary pretrial conference held pursuant to Federal Rule Civil

Procedure 16, and so the dates by which the parties must submit their proposed discovery plan and

confer regarding the discovery plan have not yet been set, nor has the Rule 26(f) conference

occurred. Consequently, Plaintiffs must obtain the Court’s leave to take the discovery they seek

to fully present their preliminary injunction motion to the Court. See, e.g., Zimmer, Inc. v. Stryker

Corp., No. 14-cv-152 JD, 2014 WL 12805045, at *1 (N.D. Ind. Feb. 11, 2014); Centrifugal

Acquisition Corp., Inc. v. Moon, No. 09-C-327, 2009 WL 1249294, at *1 (E.D. Wis. May 6, 2009).

        When a party seeks to take expedited discovery before permitted by the rules, district courts

apply a good cause or reasonableness test. See Restoration Hardware, Inc. v. Haynes Furniture

Co., No. 16 CV 10665, 2017 WL 3597518, at *2 (N.D. Ill. March 13, 2017) (“In the context of

preliminary injunction proceedings, courts in the Seventh Circuit will consider a request for

expedited discovery ‘on the entirety of the record to date and the reasonableness of the request in

light of the all the surrounding circumstances.’” (citation omitted); see also Sheridan v. Oak Street

Mortgage, LLC, 244 F.R.D. 520, 522, (E.D. Wis. 2007); Centrifugal Acquisition Corp., 2009 WL

1249294, at *1. Under the “good cause” or “reasonableness” test, the Court may consider the

following factors in ruling on Plaintiffs’ motion: (1) whether a preliminary injunction is pending;

(2) the breadth of the discovery sought; (3) the purpose for requesting expedited discovery; (4) the

burden on the opposing party; and (5) how far in advance of the typical discovery process the

request is made. Restoration Hardware, 2017 WL 3597518, at *2. Here, Plaintiffs’ motion easily

satisfies these factors.

        First, Plaintiffs are moving for a preliminary injunction contemporaneously with seeking

expedited discovery, so there is a preliminary injunction motion pending. This factor is significant;



                                                 44
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 45 of 48



as the Advisory Committee noted in its 1993 amendments, “Discovery can begin earlier if

authorized . . . by local rule, order, or stipulation. This will be appropriate in some cases, such as

those involving requests for a preliminary injunction or motions challenging personal

jurisdiction.” Fed. R. Civ. P. 26(d) advisory committee’s note to 1993 amendment (emphasis

added); see also Sheridan, 244 F.R.D. at 521 (“Requests for preliminary injunction . . . are

examples of situations which may warrant expedited discovery.”).

       Second, Plaintiffs are initially seeking to expedite limited discovery that is narrowly

tailored to adduce evidence pertinent to their preliminary injunction motion, and then to take such

further discovery only as is necessary for the Court to hear and resolve a permanent injunction

motion. As described above, that includes discovery relating to ERIC’s and the Commission’s

procedures for deciding which of each voter’s addresses is the later-in-time address; what rules

ERIC and/or the Commission apply to determine to which of the voters’ conflicting addresses to

use in mailing the ERIC letters; the lag time between when ERIC receives static data from the

State of Wisconsin and when the Commission mails out the ERIC letters to voters on the list; and

potentially defenses raised by the Defendants that they would seek to present at the preliminary

and permanent injunction hearings. Plaintiffs also will seek to take a short deposition of Defendant

Wolfe, the Commission’s Administrator, and will make their witnesses available for deposition.

       Third, Plaintiffs request expedited discovery so that they may present and the Court may

hear and resolve their motion for preliminary injunction to prevent 234,000 registered Wisconsin

voters from having their registrations deactivated based solely on the Commission’s mailing of an

unconstitutionally deficient letter to them notifying them (sometimes erroneously) that they have

moved from the address at which they are registered to vote, but failing to notify them that their

registrations will be deactivated if they fail to respond within 30 days.



                                                 45
       Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 46 of 48



       Fourth, there is little, if any, burden on the Defendants to comply with the discovery

sought. The information sought should be readily available to the Commissioners, through the

Commission and Defendant Wolfe. Indeed, given the sheer amount of attention that the

Commission has given to the issues raised by this preliminary injunction motion, Plaintiffs expect

that Defendants can very quickly identify the information and materials that Defendants seek to

discover, and that it can be promptly provided without substantial time or effort by the Defendant

Commissioners personally.         Moreover, Plaintiffs’ counsel’s offices are located immediately

adjacent to Defendants’ counsel’s offices, and just down the street from the Commission’s offices,

so depositions can be easily arranged at mutually convenient times and locations with little to no

need for travel. Plaintiffs will work to agree with Defendants’ counsel on an appropriate time

limitation for each deposition.

       Fifth, because the Court has not yet fixed a date for the preliminary pretrial conference,

Plaintiffs’ counsel cannot identify how far in advance of regularly scheduled discovery their

request comes. Based on past experience, counsel estimates that Plaintiffs seek to take their

narrowly tailored expedited discovery approximately 60 days before discovery otherwise would

commence.

       In sum, Plaintiffs easily satisfy the criteria they must meet under the “good cause” or

“reasonableness” standard to take expedited discovery to fully present their motions for injunctive

relief to the Court, as other district courts within this Circuit have held. See, e.g., Sheridan, 244

F.R.D. at 522 (granting in part plaintiffs’ motion for expedited discovery); Restoration Hardware,

2017 WL 3597518, at *3 (granting in part defendants’ motion for expedited discovery where

preliminary injunction motion pending); Zimmer, 2014 WL 12805045, at *1 (granting in part

plaintiff’s motion for expedited discovery where preliminary injunction motion pending, noting



                                                  46
        Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 47 of 48



that plaintiff “promptly moved for a preliminary injunction, and permitting the parties to conduct

expedited discovery in advance of the evidentiary hearing on that motion will permit the parties to

more fully develop their arguments and will assist the Court in fairly adjudicating the issues before

it”).

                                          CONCLUSION

        For the foregoing reasons, Plaintiffs respectfully request that this Court enter a preliminary

injunction enjoining Defendants from deactivating, canceling, or otherwise changing the

registration status of any registered Wisconsin voter on the basis of their presence on the 2019

ERIC list until such time as the permanent injunction requested below is entered, unless that voter

contacts the Wisconsin Elections Commission or any municipal clerk’s office to confirm their

registration address or to inform the Commission or any municipal clerk’s office that they have

moved to another state. Plaintiffs also respectfully request that this Court grant their motion to

expedite discovery to speed the resolution of this case.




                                                 47
     Case: 3:19-cv-01029-jdp Document #: 12 Filed: 12/21/19 Page 48 of 48



DATED: December 20, 2019                  Respectfully submitted,

                                          /s/ Jon Sherman

                                          Jon Sherman*
                                          D.C. Bar No. 998271
                                          Cecilia Aguilera*
                                          D.C. Bar No. 1617884
                                          Michelle Kanter Cohen*
                                          D.C. Bar No. 989164
                                          Fair Elections Center
                                          1825 K St. NW, Ste. 450
                                          Washington, D.C. 20006
                                          jsherman@fairelectionscenter.org
                                          caguilera@fairelectionscenter.org
                                          mkantercohen@fairelectionscenter.org
                                          (202) 331-0114

                                          Douglas M. Poland
                                          State Bar No. 1055189
                                          David P. Hollander
                                          State Bar No. 1107233
                                          Rathje Woodward LLC
                                          10 E Doty Street, Suite 507
                                          Madison, WI 53703
                                          Phone: 608-960-7430
                                          Fax: 608-960-7460
                                          dpoland@rathjewoodward.com
                                          dhollander@rathjewoodward.com

                                          Counsel for Plaintiffs

                                          *Motions for admission to be filed




                                     48
